     Case 1:18-cv-06936-DLI-RER Document 68 Filed 06/17/19 Page 1 of 2 PageID #: 618
                                       AHMAD KESHAVARZ
                                                   Attorney at Law
16 C O U R T S T ., 26 T H F L O O R   W W W .N E W Y O R K C O N S U M E R A T T O R N E Y . C O M   Telephone: (718) 522-7900
B R O O K L Y N , NY 11 241 - 1 026     E-mail: ahmad@NewYorkConsumerAttorney.com                           Fax: (877) 496-7809

      June 17, 2019

      VIA ECF
      Magistrate Judge Ramon E. Reyes, Jr.
      United States District Judge
      Eastern District of New York
      225 Cadman Plaza East, Rm. N208
      Courtroom N2E – North Wing
      Brooklyn, NY 11201

                Re:Plaintiff’s Letter Request to Enter Agreed Protective Order.
                   Levy v. Platinum Financial Services Corp., LLC, 1:18-cv-06936
      Dear Judge Reyes:
              The undersigned represents Plaintiff Isaac Levy in this suit against Defendants for their
      violations of the Fair Debt Collection Practices Act, and for related claims. Plaintiff requests the
      attached agreed protective order (see Exhibit A) be so-ordered. All counsel have signed the
      Agreed Protective Order.
              It should be noted that the attached Protective Order that Defendants ultimately agreed to
      is, except for a stylistic change in the footer, the exact same one Plaintiff circulated to
      Defendants on May 30, 2019, which itself was the exact same one circulated by Defendant Selip
      & Stylianou, LLP, with the addition of one sentence. 1 On a call that day, counsel requested
      additional time to review this protective order, and Plaintiff consented to responding to accept or
      propose revisions by June 3, 2019 at 3:00 PM. No counsel responded and so, on June 4, 2019,
      Plaintiff filed a proposed protective order [DE 61-1] requesting that it be entered, and explaining
      the attempts to confer.
              On June 10, 2019, Your Honor granted Plaintiff’s Motion for Protective Order [DE 61].
      That evening, Defendants filed a joint letter in opposition to Plaintiff’s proposed protective
      order. See DE 64. Today, June 17, 2019, at 3:27 PM, Defendants’ counsel sent the very same
      agreement to Plaintiff that Plaintiff circulated on May 30, 2019. Plaintiff simply notes
      Defendants’ conduct here, as with discovery generally, is delaying the progress of this case and
      needlessly driving up attorney’s fees, an issue that will be relevant at the fee petition stage. See
      Samms v. Abrams, 198 F. Supp. 3d 311, 322 (S.D.N.Y. 2016) quoting Copeland v. Marshall, 641
      F.2d 880, 904 (D.C.Cir.1980) (en banc) (“Defendant ‘cannot litigate tenaciously and then be
      heard to complain about the time necessarily spent by plaintiff in response’”).
      Respectfully,
      /s/



      1
       “Nothing in this agreement modifies the ‘good cause' standard for a designating party or non-party pursuant to
      Fed.R.Civ.P. 26(c)(1)(A)-(H), even if the Confidential information falls within categories 1 (a) .- (d) above, or item
      2 below.”


                                                                     1
Case 1:18-cv-06936-DLI-RER Document 68 Filed 06/17/19 Page 2 of 2 PageID #: 619




Ahmad Keshavarz

Enclosed: Proposed Agreed Protective Order




                                             2
